Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
1.		The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 19, line 12 the phrase “a combined moving model” is indefinite what are the combination of machine learning models for obtaining a combined moving model? 
Claim Rejections - 35 USC § 101
2.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract Idea without significantly more.  claims 19 recite training, by a first computer system associated with a first entity, a first independent machine learning model using a first data store that is not accessible by a second computer system, the first independent machine learning model being trained to output independent predictions based on first dental images; transmit, by the first computer system, the first independent machine learning model to a server system; receiving, by the first computer system from the server system, a combined static model the combined static model being a combination of the first independent machine learning model and a second independent machine learning model trained by the second computer system using a second data store that is not accessible by the first computer system; receiving, by the first computer system from the server system, a combined moving model; training, by the first computer system, a combination of the combined static model and the combined moving model using without modifying the combined static model to obtain a modified representation of the combined moving model; and transmitting, by the first computer system, the modified representation of the combined moving model to the server system. This judicial exception is not integrated into a practical application because the claims recite Mathematical Concepts (Mathematical Relationships). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract Idea) because there is no positive outcome or result or improvement to any technical field. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Allowable Subject Matter
3.		Claims 1-18 are allowed.
Reasons for Allowance
4.		The following is an examiner’s statement of reasons for allowance: the closet prior art of Sabina et al. US 20210205054 A1, relates to “dental and orthodontic procedures can benefit from accurate three-dimensional (3D) descriptions of a patient's dentition and intraoral cavity”, further Sabina teaches “The methods and apparatuses described here are particularly effective in combining a 3D surface model of the tooth or teeth with the imaged internal features such as lesions (caries, cracks, etc.) that may be detected by the use of penetration imaging by using an intraoral scanner that is adapted for separate but concurrent (or nearly-concurrent) detection of both the surface and internal features. Combining surface scanning and the penetration imaging may be performed by alternating or switching between these different modalities in a manner that allows the use of the same coordinate system for the two. Alternatively, both surface and penetrative scanning may be simultaneously viewed, for example, by selectively filtering the wavelengths imaged to separate the IR (near-IR) light from the visible light. The 3D surface data may therefore provide important reference and angle information for the internal structures, and may allow the interpretation and analysis of the penetrating images that may otherwise be difficult or impossible to interpret”, in [0098].
Sabina failed to teach or suggest for receiving, by a server system, a plurality of independent machine learning models, each static machine learning model of the plurality of independent machine learning models being trained by an entity of a plurality of entities using a data store exclusive to the entity to output independent predictions based on first dental images; combining, by the server system, the plurality of independent machine learning models to obtain a combined static model; transmitting, by the server system, the combined static model to the plurality of entities; generating, by the server system, an initial moving model and using the initial moving model as a combined moving model; and repeatedly performing a moving training cycle, by the server system, the moving training cycle comprising: selecting a selected entity from among the plurality of entities; transmitting the combined moving model to the selected entity; receiving a representation of an updated moving model obtained by training the combined static model and the combined moving model in combination; and updating the combined moving model according to the representation; wherein the first dental images are each an image of dental anatomy according to an imaging modality selected from the group consisting of full mouth series X-rays, dental cone beam computed tomography (CBCT), cephalometric X-ray, intra-oral optical image, panoramic dental X-ray, dental magnetic resonance imaging (MM) image, dental light detection and ranging (LIDAR) image. As cited in independent claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Matov et al. US 20070168152, is cited because the reference teaches “[0127] FIG. 9 shows an exemplary diagram of a CT scan of teeth. In this embodiment, the roots are derived directly from a high-resolution CBCT scan of the patient. Scanned roots can then be applied to crowns derived from an impression, or used with the existing crowns extracted from Cone Beam Computed Tomography (CBCT) data. A CBCT single scan gives 3D data and multiple forms of X-ray-like data. PVS impressions are avoided’.
Kuo et al. US 20070141527, is cited because the reference teaches “[0176] Visual images have been previously described in the ICON indexing system for example, to describe an esthetic component of the patient. In the ICON system, the assessor selects 1 of 10 images which best represents the patient's anterior esthetic component. Through calibration, multiple users are then able to determine a patient's esthetic component with reasonable consistency. The use of a visual interface to capture every component of the patient's orthodontic dental condition however, has not previously been described as an interface for creation of a digital patient database”.
Kuo et al. US 20050192835, is cited because the reference teaches " In cross-validation, a single training data set is selected. Next, a number of different analyzers or models are built by presenting different parts of the training data as test sets to the analyzers in an iterative process. The parameter or model structure is then determined on the basis of the combined performance of all models or analyzers. Under the cross-validation approach, the analyzer or model is typically retrained with data using the determined optimal model structure”. See [0049].
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose telephone number is (571)272-7444. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay A Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI BAYAT/Primary Examiner, Art Unit 2664